DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-10, 12-13, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one internal electrode” in lines 11-12, but it is not clear if this recitation is the same as, related to, or different from “one or more internal electrodes” of claim 1, line 4.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 1 recites “one of the one or more internal electrodes” in lines 16-17, but it is not clear if this recitation is the same as, related to, or different from “one of the one or more internal electrodes” of claim 1, lines 14-15.  If they are the same, “one of the one or more internal electrodes” in lines 16-17 should be “the one of the one or more internal electrodes”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 2, 8-10, 12-13, and 22-27 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “the applied chest compressions” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an application of chest compressions” of claim 1, line 2.  If they are the same, “the applied chest compressions” of claim 2, lines 2-3 should be “the application of chest compressions”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 8 reciters “the application chest compression” in line 2 which is so grammatically awkward that its meaning is not clear.
Claim 12 recites “the rescuer” in line 5 in which there is insufficient antecedent basis for this term in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0312153 (McIntyre) (previously presented), in view of U.S. Patent No. 5,791,349 (Shmulewitz)(previously presented).
McIntyre teaches the use of cardiac output to determine whether the force applied to a subject is insufficient, sufficient, or excessive and provide feedback to the person providing CPR by comparing that cardiac output to upper and lower thresholds (paragraphs 0008-0013, 0019, and 0022-0023 of McIntyre).  McIntyre also teaches that other features or characteristics of the patient’s transthoracic impedance could be used (paragraph 0027 of McIntyre).  Shmulewitz teaches an impedance measuring system for measuring cardiac output (FIG. 3 of Shmulewitz; col. 4, lines 48-65; col. 6, lines 20-60; col. 8, lines 4-25 of Shmulewitz).  It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art at the time of invention to use the cardiac output determination of Shmulewitz for the cardiac output determination of McIntyre since it is simple substitution of one known element for another to obtain predictable results and/or McIntyre teaches that other features or characteristics of the patient’s transthoracic impedance could be used and Shmulewitz teaches such features or characteristics.  
With respect to claim 1, the combination teaches or suggests a medical system for assisting in an application of chest compressions to a subject, the system comprising: 
a probe (FIG. 3 of Shmulewitz) configured to be positioned within a lumen of a thorax of the subject, the probe including one or more internal electrodes (the electrodes 22, 32a, 32b of Shmulewitz); 
a first external electrode (one of the electrodes 14, 34a, 34b of Shmulewitz) configured to be positioned externally on the thorax of the subject at a first location; 
a second external electrode (another of the electrodes 14, 34a, 34b of Shmulewitz) configured to be positioned externally on the thorax of the subject at a second location, wherein the second location is different from the first location (col. 4, lines 48-65; col. 6, lines 20-60; col. 8, lines 4-25 of Shmulewitz),
a feedback device (the display of Shmulewitz; col. 7, lines 54-65 of Shmulewitz); and 
at least one processor and memory communicatively coupled with the at least one internal electrode, the first external electrode, the second external electrode, and the feedback device (the computer 18 of Shmulewitz), the at least one processor configured to:
measure at least one first impedance value between one of the one or more internal electrodes and the first external electrode (using a first portion of the internal and external electrodes to generate a first portion of impedance measurements of Shmulewitz), 
measure at least one second impedance value between one of the one or more internal electrodes and the second external electrode (using a second portion of the internal and external electrodes to generate a second portion of impedance measurements of Shmulewitz), 
generate a metric indicative of a quality of cardiopulmonary resuscitation being performed on the subject based on the at least one first impedance value and the at least one second impedance value (generating the cardiac output of Shmulewitz from the first and second portions of impedance measurements of Shmulewitz), and
 generate a signal for the feedback device to provide feedback to adjust the application of chest compressions based on the metric indicative of the quality of cardiopulmonary resuscitation being performed on the subject (the signal to the visual or voice enunciation of whether the force applied is insufficient, sufficient, or excessive to a person providing CPR of McIntyre).  
With respect to claim 2, the combination teaches or suggests that the first and second measured impedance values provide an indication of blood flow resulting from the applied chest compressions that comprises one of a directionality of blood flow or changes in the directionality of blood flow over a period of time (the ventricular stroke volume of Shmulewitz).  
With respect to claim 8, the combination teaches or suggests that the feedback to adjust the application chest compression comprises at least one of audible feedback and visual feedback (the visual or voice enunciation of whether the force applied is insufficient, sufficient, or excessive to a person providing CPR).  
With respect to claim 9, the combination teaches or suggests that the feedback to adjust the application of chest compressions comprises instructions to at least one of: vary a rate of the chest compressions; vary a depth of the chest compressions (paragraph 0022 of McIntyre), vary a position at which the chest compressions are applied to the subject; vary the direction at which the chest compressions are applied to the subject; change a duration of time over which each compression is applied to the subject; change a duration of time over which compressive forces are released; and recommend administration of a pharmacological compound (abstract, col. 4, lines 10-15; and col. 8, lines 10-40 of Shmulewitz teaches the administration of IV fluids of Shmulewitz in response to cardiac output to optimize heart rate; it would have been obvious to administer IV fluids of Shmulewitz in response to cardiac output so as to optimize heart rate).  
With respect to claim 10, the combination teaches or suggests a communication interface (the wires connecting to the microprocessor of the defibrillator) by which the medical system can communicate with a resuscitation device (the defibrillator of McIntyre).  

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre, in view of Shmulewitz, and further in view of U.S. Patent Application Publication No. 2006/0004301 (Kasevich)(previously cited).
The combination teaches or suggests a medical system and method that uses a probe (FIG. 3 of Shmulewitz) configured to be positioned within a lumen of a thorax of the subject, the probe including at least one internal electrode (the electrodes 22, 32a, 32b of Shmulewitz); a first external electrode configured to be positioned externally on the thorax of the subject at a first location (one of the electrodes 14, 34a, 34b of Shmulewitz); a second external electrode configured to be positioned externally on the thorax of the subject at a second location (another of the electrodes 14, 34a, 34b of Shmulewitz), wherein the second location is different from the first location (col. 4, lines 48-65; col. 6, lines 20-60; col. 8, lines 4-25 of Shmulewitz).  Kasevich teaches that the use of multiple internal and external electrodes can be used to produce impedance mapping for display that can be used to monitor blood volume and blood flow (paragraphs 0003, 0005, 0028, and 0035 and FIG. 2 of Kasevich).  It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art at the time of invention to use the internal and external electrodes of the combination to create impedance maps for display so as to monitor blood volume and blood flow so as to get a better picture of the circulatory condition of the patient at time of treatment.
With respect to claim 12, the combination teaches or suggest that the at least one processor is further configured to: generate a tomographic map of the measured impedance values (the impedance mapping of Kasevich); and provide a feedback signal via the feedback device, which is distinct from the signal for the feedback device, to provide blood volume information to the rescuer based on the tomographic map (displaying the impedance maps to the user).  
With respect to claim 13, the combination teaches or suggest that the feedback device visually displays the blood volume information on a display device (displaying the impedance maps to the user).

Allowable Subject Matter
Claims 22-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The combination of McIntyre and Shmulewitz teaches all the features of claim 1, as outlined above.   U.S. Patent Application Publication No. 2012/0236259 (Abramoff)(previously cited) discloses that that the arteriovenous ratio (AVR) in the cardiac region is a metric to be determined (abstract, paragraphs 0002-0007 and 0074 of Abramoff).  It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art at the time of invention to determine the AVR using the blood volumes of the combination since it provides a better picture of the circulatory condition of the patient at time of treatment and other risk situations (paragraph 0002-0005 of Abramoff). 
Also, col. 3 lines 39-67 of U.S. Patent No. 5,865,167 (Godik)(previously cited) also teaches that the ratio of arterial and venous blood content provides a more detailed analysis of the functional state of the subject.
However, the prior art does not teach or suggest a processor configured to generate a signal for the feedback device to provide feedback to adjust the application of chest compressions based on the metric indicative of the quality of cardiopulmonary resuscitation being performed on the subject in which the metric is generated by “determining a ratio of arterial blood volume to venous blood volume in a circulatory of the subject based on the at least one first impedance value and the at least one second impedance value” along with the other features of claim 22.
Claims 23-27 are allowable by virtue of their dependence from claim 22.

Response to Arguments
The Applicant’s arguments filed 7/11/2022 have been fully considered.
Specification
In view of the amendments to the specification, the objection to the title of the invention is withdrawn. 
Claim objections
In view of the claim amendments, the claim objections are withdrawn. 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 7/11/2022.
Double patenting
In view of the terminal disclaimer filed on 7/11/2022, the double patenting rejections are withdrawn.
Prior art rejection based on McIntyre and Shmulewitz
The Applicant asserts:

    PNG
    media_image1.png
    762
    881
    media_image1.png
    Greyscale

This argument is not persuasive.  The grounds of rejection have been modified due to the claim amendments.  However, the combination of McIntyre and Shmulewitz teaches a generated metric indicative of a quality of cardiopulmonary resuscitation being performed on the subject based on the at least one first impedance value and the at least one second impedance value in the form of the cardiac output of Shmulewitz which is generated by the multiple impedance measurements of Shmulewitz.  From this cardiac output, it is determined whether the force applied to a subject is insufficient, sufficient, or excessive and provide feedback to the person providing CPR by comparing that cardiac output to upper and lower thresholds (paragraphs 0008-0013, 0019, and 0022-0023 of McIntyre).  Then, the visual or voice enunciation of whether the force applied is insufficient, sufficient, or excessive to a person providing CPR of McIntyre.
Thus, the combination teaches all the features of claim 1 and the rejection of claim 1 is proper.  The rejection of the dependent claims are proper since the rejection of claim 1 is proper and the prior art teaches or suggests all the features of these claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791